UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6881


WILLIAM DOUGLAS DAWSON, JR.,

                Plaintiff - Appellant,

          v.

CAPTAIN RHONDA ABSTON; WARDEN MICHAEL MCCALL; ASSISTANT
WARDEN FLORENCE MAUNEY; ASSISTANT WARDEN DENIS BUSH,

                Defendants – Appellees,

          and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:13-cv-01366-DCN)


Submitted:   October 1, 2014                 Decided:   October 10, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Douglas Dawson, Jr., Appellant Pro Se. Lisa Arlene
Thomas, THOMPSON & HENRY, PA, Conway, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          William   Douglas   Dawson   appeals   the   district   court’s

order accepting the recommendation of the magistrate judge and

dismissing his civil rights complaint.           We have reviewed the

record and find no reversible error.      Accordingly, we affirm for

the reasons stated by the district court.        Dawson v. Abston, No.

4:13-cv-01366-DCN (D.S.C. June 2, 2014).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                  3